              Case 2:15-cr-00017-JAM Document 29 Filed 08/21/20 Page 1 of 1



 1 McGREGOR W. SCOTT
   United States Attorney
 2 MATTHEW THUESEN
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, California 95814
 4 Telephone: (916) 554-2700

 5 Attorneys for Plaintiff/Respondent
   United States of America
 6

 7

 8                                  UNITED STATES DISTRICT COURT
 9                                  EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                         CASE NO. 2:15-CR-00017-JAM

12                        Plaintiff/Respondent,        ORDER GRANTING GOVERNMENT’S MOTION
                                                       FOR
13   v.                                                EXTENSION OF TIME
14   HECTOR MANUEL MENDOZA,
15                        Defendant/Movant.
16

17

18

19          On August 21, 2020, Respondent requested an extension of time until August 27, 2020, to file its

20 response or opposition to Defendant Hector Manuel Mendoza’s compassionate release motion.

21          IT IS HEREBY ORDERED, that Respondent’s request until August 27, 2020, to file its response

22 and /or opposition is granted.

23 Dated: August 21, 2020.

24
                                                              /s/ John A. Mendez____
25                                                      HON. JOHN A. MENDEZ
                                                        UNITED STATES DISTRICT COURT JUDGE
26

27

28
                                                       1
